Citation Nr: 0904684	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for bilateral pes planus with the residuals of a 
fractured left fourth toe.

2.  Entitlement to an increased rating in excess of 30 
percent for degenerative joint disease of the left knee for 
the period from August 29, 2000 through October 2, 2006.

3.  Entitlement to an increased rating in excess of 30 
percent for a total left knee replacement (previously 
degenerative joint disease of the left knee) for the period 
from December 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 
1978.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions.  In May 2002, the RO 
denied an increased rating in excess of 30 percent for left 
knee degenerative arthritis with fractured left 4th toe, 
and denied an increased rating in excess of 30 percent for 
bilateral pes planus.  The Veteran disagreed with the 
denials of increased ratings of those decisions, and this 
appeal ensued.

On October 3, 2006, during the course of the appeal, the 
Veteran was admitted to a VA medical center for a total 
left knee replacement.  Effective October 3, 2006, through 
November 30, 2007, the RO assigned a 100 percent schedular 
rating for that surgery.  38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Code 5055 (2008).  For the rating period that 
follows the one year post-surgery period, from December 1, 
2007, the RO assigned a 30 percent disability rating for 
the residuals of total left knee replacement.  38 C.F.R. 
4.71a, Diagnostic Code 5055.

In light of the foregoing rating actions, the Board finds 
that there are three matters for resolution in the current 
appeal.  In addition to the claim for an increased rating 
in excess of 30 percent for bilateral pes planus, there is 
the issue of entitlement to an increased rating in excess 
of 30 percent for degenerative joint disease of the left 
knee for the period from August 29, 2000 through October 2, 
2006, and entitlement to an increased rating in excess of 
30 percent for residuals of a total left knee replacement 
for the period from December 1, 2007.

A personal hearing before the Board was scheduled for 
September 2008; however, the Veteran canceled the personal 
hearing request in August 2008, and has not requested that 
a hearing be rescheduled.  


FINDINGS OF FACT

1.  Bilateral pes planus with a fractured left fourth toe 
has for the entire period of claim manifested tenderness; a 
total loss of arch, bilaterally; a slight degree of valgus 
on the left and a moderate degree of valgus on the right; a 
slight degree of misalignment between the mid-foot and 
forefoot on the left and a moderate degree of misalignment 
between the mid-foot and forefoot on the right; good 
alignment of the Achilles tendon, bilaterally; and has been 
productive of no more than severe impairment for the entire 
period of claim.

2.  For the period from August 29, 2000 through October 2, 
2006, degenerative arthritis of the left knee was 
manifested primarily by complaints of flexion to at least 
70 degrees, and extension to at least 20 degrees, including 
due to pain, weakness, and crepitus.

3.  For the period from December 1, 2007, total left knee 
replacement has been manifested primarily flexion limited 
to 90 degrees and extension to 10 degrees, including due to 
tenderness, guarding, and crepitus.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus with the residuals of a 
fractured left fourth toe have not been met for any period 
of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2008).

2.  For the period from August 29, 2000 through October 2, 
2006, the criteria for a disability rating in excess of 30 
percent for degenerative joint disease of the left knee 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5257, 5261 (2008).

3.  For the period from December 1, 2007, the criteria for 
a disability rating in excess of 30 percent for a total 
left knee replacement (previously degenerative joint 
disease of the left knee) have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Prior to consideration of the merits of the 
Veteran's appeal, the Board must determine whether VA has 
met its statutory duty to notify and assist the Veteran in 
the development of the issues of entitlement to increased 
ratings for bilateral pes planus with the residuals of a 
fractured left fourth toe; degenerative joint disease of 
the left knee from August 29, 2000 through October 2, 2006; 
and for residuals of a total right knee replacement from 
December 1, 2007.

In June 2001, VA received the Veteran's claims for 
increased ratings for degenerative joint disease of the 
left knee and pes planus.  There is no issue as to 
providing an appropriate application form or completeness 
of the application for increased ratings. 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), indicated 
that, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

In this case, following the receipt of the application for 
increased ratings, in notice letters in June 2001, June 
2002, and March 2006, and May 2006, VA notified the Veteran 
of the information and evidence necessary to substantiate 
and complete his increased rating claims, including the 
evidence to be provided by the Veteran, and notice of the 
evidence VA would attempt to obtain.  VA informed the 
Veteran of the criteria for an increased rating.  In 
particular, VA informed the Veteran that in order to 
establish increased ratings for the Veteran's service-
connected disabilities, the evidence had to show that such 
disability had worsened, and indicated that ratings were 
based on the severity and duration of symptoms.  VA also 
informed the Veteran, generally, that disability ratings 
were assigned based on the impact of the condition and 
symptoms on his employment.  In addition, VA indicated that 
the veteran could submit statements discussing his 
disability symptoms from people who had witnessed how they 
affected him.  Further, VA examiners have inquired as to 
the manner in which the disabilities at issue had affected 
the Veteran's employment and daily life.  The Board finds 
that such notices substantially provide the notice required 
for increased ratings under the VCAA. 

VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, following notice to the Veteran, the RO 
fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate 
his increased rating claims.  The RO received a substantial 
body of evidence reflecting the recent treatment for his 
left knee and for pes planus. after service.  VA also 
examined the Veteran on several occasions to determine the 
extent of the impairment due to those disabilities.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  There is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to 
him that could otherwise affect the essential fairness of 
the adjudication.  Accordingly, the Board will proceed to 
the merits of the issues of entitlement to increased 
ratings for his service-connected left knee disability and 
for his pes planus.

Increased Rating Analysis

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include a lack of normal endurance and functional 
loss due to pain and pain on use, specifically limitation 
of motion due to pain on use including that experienced 
during flare ups.  38 C.F.R. § 4.40.  Consideration is also 
given to weakened movement, excess fatigability, and 
incoordination, as well as the effects of the disability on 
the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a Veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Rating Degenerative Joint Disease of the Left Knee

The Veteran contends that a disability rating in excess of 
30 percent was warranted for his service-connected 
degenerative joint disease of the left knee from August 29, 
2000 through October 2, 2006.  He asserts that his left 
knee disability was manifested primarily by severe pain, 
weakness, swelling, locking, and giving way that interfered 
with his activities of daily living and employment.  

Having carefully considered the claim in light of all the 
evidence of record and the applicable law, the Board finds 
that, for the period from August 29, 2000 through October 
2, 2006, the preponderance of the evidence is against the 
claim for increased rating in excess of 30 percent for 
service-connected degenerative joint disease of the left 
knee.  Accordingly, the appeal will be denied.  

From August 29, 2000 through October 2, 2006, a 30 percent 
schedular rating was in effect for the Veteran's service-
connected left knee disability.  At that time, it was 
characterized as degenerative joint disease (arthritis).  
Arthritis established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of knee is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code's 5260 and 5261.  Under 
Diagnostic Code 5260, a 30 percent (maximum) rating is 
warranted when flexion of the leg is limited to 15 degrees 
or when extension is limited to 20 degrees.  Under 
Diagnostic Code 5261, a 30 percent rating is warranted when 
extension of the leg is limited to 20 degrees; a 40 percent 
rating is warranted when extension is limited to 30 
degrees; and a 50 percent rating is warranted when 
extension is limited to 45 degrees.  

Potentially applicable in rating the Veteran's right knee 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 
separate rating for limitation of motion due to arthritis 
(Diagnostic Code 5003 or limitation of motion codes) and 
for recurrent subluxation or lateral instability 
(Diagnostic Code 5257) is theoretically possible if the 
evidence demonstrates the presence of both disabilities.  
See VAOPGCPREC 23-97.

Higher schedular evaluations could be assigned for 
ankylosis of the knee or for nonunion of the tibia and 
fibula with loose motion requiring a knee brace.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262 (2008).  However, from 
August 29, 2000 through October 2, 2006, the Veteran's left 
knee disability did not demonstrate either ankylosis of the 
left knee or nonunion of the left tibia and left fibula. 

A review of the evidence discloses that, for the period 
from August 29, 2000 through October 2, 2006, degenerative 
arthritis of the left knee was manifested primarily by 
complaints of flexion to at least 70 degrees, and extension 
to at least 20 degrees, including due to pain, weakness, 
and crepitus.  The evidence reflects the Veteran's 
complaints of constant and severe pain, weakness, crepitus, 
and limitation of motion.  Such pain limited the Veteran's 
ability to stand and walk and required him to wear a knee 
brace and use assistive devices to walk, such as a cane or 
crutches.  

The report of an August 2001 examination for the U.S. 
Social Security Administration shows that the Veteran was 
able to extend his left knee to only 30 degrees.  However, 
the preponderance of the competent evidence, such VA 
outpatient records, dated in June 2001 and August 2006, and 
the reports of VA examinations, performed in July 2001 and 
September 2003, shows that the Veteran was able to extend 
his knee to at least 20 degrees.  He was also able to flex 
the knee to at least 70 degrees.  Moreover, the weight of 
the evidence of record is negative for any associated 
swelling, weakness, muscle atrophy, lateral instability, 
deformity, heat, discoloration, lack of normal endurance, 
or incoordination.  While the Veteran is restricted in his 
employment and in the performance of daily activities which 
require prolonged standing or walking, he is generally able 
to attend to the necessities of life, such as eating, 
toileting, bathing, and dressing. 

In light of the foregoing, the Board concludes that, for 
the period from August 29, 2000 through October 2, 2006, 
the manifestations of the veteran's degenerative arthritis 
of the left knee did not meet or more nearly approximate 
the criteria for a rating in excess of 30 percent in terms 
of limitation of motion and/or the factors set forth in 
DeLuca.  Accordingly, for period from August 29, 2000 
through October 2, 2006, the appeal for a disability rating 
in excess of 30 percent for degenerative joint disease of 
the left knee must be denied.

Rating Total Left Knee Replacement

During the pendency of the appeal, on October 3, 2006, the 
Veteran was admitted to a VA medical center for a total 
left knee replacement.  A 100 percent schedular disability 
rating under Diagnostic Code 5055 was assigned for the one 
year period after the surgery (October 3, 2006 through 
November 30, 2007).  For the rating period that follows the 
one year post-surgery period, from December 1, 2007, the RO 
assigned a 30 percent disability rating for the residuals 
of total left knee replacement.  38 C.F.R. 4.71a, 
Diagnostic Code 5055.  

For rating the residuals of total left knee replacement 
(previously degenerative joint disease of the left knee), 
December 1, 2007 is the relevant rating period at issue on 
appeal.  The Board has considered whether a disability 
rating in excess of 30 percent is warranted for the period 
from December 1, 2007 to the present.

The Veteran contends that, despite the total left knee 
replacement, he continues to experience severe pain and 
weakness in the knee, as well as swelling, locking, and 
giving way, and asserts that such symptoms warrant a 
disability rating in excess of 30 percent. After a review 
of all the evidence, the Board finds that the preponderance 
of the evidence is against an increased rating in excess of 
30 percent for the period of increased rating claim from 
December 1, 2007.  

A 30 percent rating is the minimum evaluation assignable 
for a total left knee replacement.  A 60 percent rating is 
warranted for chronic residuals consisting of severe 
painful motion or weakness.  Intermediate degrees of pain, 
weakness, or limitation of motion are rated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  
38 C.F.R. § 4.71a. 

The weight of the competent evidence of record shows that 
the Veteran experienced no complications during and shortly 
after his total left knee replacement in October 2006.  
Approximately two weeks later, during a VA Field 
Examination, he was using a motorized scooter to get 
around; however, he was expected to walk on his own 
following physical therapy, and the Veteran was able to 
perform the activities of daily living and to live on his 
own.  

During physical therapy, the Veteran reported that the pain 
was worse than before the operation, and that there was 
mild to moderate swelling of the left knee during the 
physical therapy; however, he was able to flex his knee to 
at least 95 degrees, and to extend it to at least zero 
degrees.  In addition, the incision had reportedly healed 
well, and it was noted that he had been able to make minor 
improvements to his home.  

Despite the surgery, the Veteran contended that he 
continued to have constant, severe left knee pain, as well 
as associated weakness, stiffness, and swelling. When he 
was examined by VA in August 2007, in part to determine the 
level of impairment cause by his service-connected left 
knee replacement, the VA examiner found tenderness, 
guarding, and crepitus of the left knee; however, there was 
no edema, effusion, weakness, locking, subluxation, 
discoloration, or heat.  At the August 2007 VA examination, 
the Veteran was able to flex his left knee to 90 degrees 
and to extend it to 10 degrees.  

Even with considerations of additional limitation of motion 
due to fatigue, weakness, and a lack of endurance, the 
veteran's tests of stability remained normal, and the 
limitations of motion do not meet or more nearly 
approximate motion limited to 30 degrees, as required for a 
higher schedular rating of 40 percent for limitation of 
extension (Diagnostic Code 5261).  The evidence also does 
not show severe painful motion or weakness, as required for 
a higher schedular rating of 60 percent for chronic 
residuals following knee replacement (Diagnostic Code 
5055).  38 C.F.R. § 4.71a.  For these reasons, the Board 
finds that, for the period since December 1, 2007, an 
increased rating must be denied. 

Rating Pes Planus

Finally, the Veteran contends that the 30 percent 
disability rating for his service-connected pes planus does 
not adequately reflect the level of impairment caused by 
that disability.  He states that his pes planus has 
manifested by severe pain and spasms, swelling, tingling, 
and numbness of the feet.  Therefore, he maintains that a 
rating in excess of 30 percent is warranted for pes planus. 

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A 30 percent rating is warranted for 
severe flat feet (bilateral impairment) that is manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent rating is warranted for 
pronounced bilateral impairment, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

After a review of the evidence, the Board finds that the 
preponderance of the competent evidence is against that 
claim for increased rating in excess of 30 percent for pes 
planus.  The Board finds that bilateral pes planus with a 
fractured left fourth toe has for the entire period of 
claim manifested tenderness; a total loss of arch, 
bilaterally; a slight degree of valgus on the left and a 
moderate degree of valgus on the right; a slight degree of 
misalignment between the mid-foot and forefoot on the left 
and a moderate degree of misalignment between the mid-foot 
and forefoot on the right; good alignment of the Achilles 
tendon, bilaterally; and has been productive of no more 
than severe impairment for the entire period of claim.

The relevant evidence of record, including the reports of 
VA examinations performed in July 2001, May and September 
2003, and August 2007, shows that, aside from arch supports 
for his shoes, the Veteran has had little treatment for pes 
planus.  Pes planus has been manifested primarily by 
tenderness and severe flat feet, and a total loss of his 
arch, bilaterally.  He has a slight degree of valgus on the 
left and a moderate degree of valgus on the right.  
Although he has a slight degree of misalignment between the 
mid-foot and forefoot on the left and a moderate degree of 
misalignment between the mid-foot and forefoot on the 
right, the evidence shows good alignment of the Achilles 
tendon, bilaterally.  Moreover, there is no objective 
evidence of swelling, heat, discoloration, dislocation, 
subluxation, fatigue, weakness, or incoordination.  As with 
his service-connected knee disability, the Veteran is 
restricted in his activities of daily living which require 
prolonged standing or walking; however, the preponderance 
of the evidence shows that he is otherwise able to handle 
the necessities of life. 

The severe nature of the veteran's pes planus is recognized 
by the assigned 30 percent disability rating under 
Diagnostic Code 5276, which specifically contemplates 
severe flat feet, marked deformity, pain on manipulation 
and use accentuated, swelling on use, and characteristic 
callosities.  For example, the May 2003 VA examination 
report reflects the VA examiner's conclusion that the pes 
planus was severely impairing.  

In this case, there is no objective evidence of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, or severe spasm of the 
tendo achillis on manipulation, as required for a higher 
disability rating of 50 percent under Diagnostic Code 5276.  
Finally, there have been, essentially, no problems with the 
residuals of the fractured left fourth toe.  For these 
reasons, the Board finds that the criteria for a disability 
rating in excess of 30 percent for bilateral pes planus 
with the residuals of a fractured left fourth toe have not 
been met for any period of claim.  38 C.F.R. § 4.71a. 

In arriving at the foregoing decisions, the Board finds 
that the level of impairment reflected by the veteran's 
left knee and pes planus disabilities has been generally 
consistent in meeting or more nearly approximating the 
schedular criteria for a 30 percent rating for those 
disabilities; therefore, the Board finds no basis to invoke 
the principle of staged ratings.

The Board has also considered the doctrine of reasonable 
doubt; however, that doctrine is invoked in cases where 
there exists an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter.  In this case, because 
the preponderance of the evidence is against each of the 
Veteran's increased rating claims, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Finally, the Board has also considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for the possible approval of an 
extraschedular rating for the Veteran's service-connected 
left knee disability and for his pes planus.  However, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2008).  

The record shows that the manifestations of the Veteran's 
left knee and pes planus disabilities are contemplated by 
the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

A disability rating in excess of 30 percent for 
degenerative joint disease of the left knee, for the period 
from August 29, 2000 through October 2, 2006, is denied.

A disability rating in excess of 30 percent for residuals 
of a total left knee replacement (previously degenerative 
joint disease of the left knee), for the period from 
December 1, 2007, is denied.

A disability rating in excess of 30 percent for bilateral 
pes planus with the residuals of a fractured left fourth 
toe is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


